Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on Dec. 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent: US 11,153,445 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 20, 25 and 26 are allowed.
The following is the examiner’s statement of reasons for allowance:
Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method for processing Credit Control Request-Update (CCR- U) messages, the method being performed by an Online Charging System (OCS) apparatus during a service overload period, the method comprising: receiving a CCR-U message; determining whether the received CCR-U message contains any Multiple Services Credit Control (MSCC) information; and as a result of determining that the CCR-U message contains MSCC information, determining whether or not to issue a rejection in response to the CCR-U message based on the MSCC information contained in the CCR-U message, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 3 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method for processing Credit Control Request-Update (CCR- U) messages, the method being performed by an Online Charging System (OCS) apparatus during a service overload period, the method comprising: receiving a CCR-U message; determining whether the received CCR-U message contains any Multiple Services Credit Control (MSCC) information; and (i) rejecting the CCR-U as a result of determining that the CCR-U message does not contain any MSCC information, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 13 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an Online Charging System(OCS), the OCS comprising: a receiver for receiving a Credit Control Request-Update (CCR-U) message; and processing circuitry coupled to the receiver, wherein the OCS is configured to: determine whether the received CCR-U message contains any Multiple Services Credit Control (MSCC) information; reject the CCR-U as a result of determining that the CCR-U message does not contain any MSCC information; and as a result of determining that the CCR-U message contains MSCC information, determine whether or not to issue a rejection in response to the CCR-U message based on the MSCC information contained in the CCR-U message, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIMESH PATEL/Primary Examiner, Art Unit 2642